UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7562


RICARDO M. SUGGS, JR.,

                Petitioner – Appellant,

          v.

RUSSELL PURDUE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:14-cv-00021-IMK-RWT)


Submitted:   March 23, 2015                 Decided:   April 1, 2015


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ricardo M. Suggs, Jr., Appellant Pro Se. Helen Campbell
Altmeyer, Alan McGonigal, Assistant United States Attorneys,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ricardo    M.     Suggs,    Jr.,    a    federal   prisoner,     appeals      the

district     court’s    order    accepting       the    recommendation        of   the

magistrate    judge    and    denying    relief    on     his   28   U.S.C.    § 2241

(2012)   petition.       We     have    reviewed    the    record     and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Suggs v. Purdue, No. 1:14-cv-00021-IMK-

RWT (N.D. W. Va. Oct. 9, 2014).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                          2